DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 10/23/2019 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 10 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

Regarding Claim 1:
None of the references, either singularly or in combination, teach or fairly suggest an ultrasonic fingerprint sensor comprising: an array of ultrasonic transducers; one microcontroller unit (MCU) configured for obtaining a configuration of the transducers; a plurality of parallel mixed-signal Application-Specific Integrated Circuits (ASIC) each configured to be  communicatively connected with the MCU and for Analogue-Digital (AD) conversion of analogue signals from the transducers to digital data and comprising a respective data storage for storing said digital data; and for each of the mixed-signal ASICs, a plurality of parallel front-end ASICs, each configured to be communicatively connected with said mixed-signal ASIC and for controlling a respective group of the transducers in accordance with the obtained configuration.

Regarding Claim 10:
None of the references, either singularly or in combination, teach or fairly suggest a method of transferring data of an ultrasonic fingerprint sensor comprising: an array of ultrasonic transducers, one microcontroller unit (MCU), a plurality of parallel mixed-signal Application-Specific Integrated Circuits (ASIC) each communicatively connected with the MCU and comprising a respective a data storage, and for each of the mixed-signal ASICs, a plurality of parallel front-end ASICs, each communicatively connected with said mixed-signal ASIC and controlling a respective group of the transducers; the method comprising, in at least one of the mixed-signal ASICs: during a time period while a fingerprint is being captured by the fingerprint sensor, receiving analogue signals of the transducers from at least one of its connected front-end ASICs; converting the analogue signals to digital data; storing the digital data in its data storage; obtaining an indication that the fingerprint is no longer being captured; and sending the digital data via the MCU to processing circuitry of a host.


U.S. Patent 9,824,254 B1 to Yazdandoost et al. discloses an ultrasonic fingerprint sensing system. A drive circuit 300 is operably connected to a discrete ultrasonic transducer 302. Similarly, a sense circuit 304 is operably connected to the discrete ultrasonic transducer 302. In some embodiments, the drive circuit 300, the discrete ultrasonic transducer 302, and the sense circuit 304 collective form a pixel or discrete ultrasonic sensor 306. Thus, a discrete ultrasonic sensor 306 has in-pixel circuitry to drive the discrete ultrasonic transducer and in-pixel circuitry to read the signal from the discrete ultrasonic transducer. Although FIG. 3 depicts only one discrete ultrasonic sensor 306, those skilled in the art will recognize that an ultrasonic fingerprint sensing system can include multiple discrete ultrasonic sensors. A global input signal generator 308 may be operably connected to each drive circuit 300, to each sense circuit 304, and to a processing channel operably connected to the sense circuit 304. The global input signal generator 308 is configured to output control signals to control the timing and the function of the drive circuit 300, the sense circuit 304, and some or all of the circuits in the processing channel 312. In one embodiment, the global input signal generator 308 and the drive and sense circuits can be implemented in one integrated circuit. In another embodiment, the global input signal generator 308 and the sense circuits may be implemented in one integrated circuit and the drive circuits in another integrated circuit. The sense circuit 304 is operably connected to a global output path 310 that operably connects to the processing channel 312. In one embodiment, the global output path 310 is operably connected to all of the sense circuits in a region (e.g., a column) of an array of discrete ultrasonic transducers. The processing channel receives and processes analog signals, digitizes the signals, and outputs the signals to a processing device 314. One example of a processing channel is described in conjunction with FIG. 10. The processing channel is implemented in one integrated circuit and the sense circuits in another integrated circuit. Processing channel 1000 receives and processes analog signals, digitizes the signals, and outputs the signals to the processing device (not shown). The processing channel 1000 can include a multiplexer(s) 1002 operably connected to the outputs of the sense circuits 1004, gain and correction circuitry 1006 operably connected to the outputs of the multiplexer(s) 1002, and analog-to-digital converter(s) (ADCs) 1008 operably connected to the outputs of the gain and correction circuitry 1006. In some embodiments, the gain and correction circuitry is implemented as gain circuitry only. Example gain circuitry includes, but is not limited to, amplifiers. In some embodiments, the gain and correction circuitry may be implemented in a pixel or discrete ultrasonic sensor.

U.S. Patent Application Publication 2015/0015515 A1 to Dickinson et al. discloses integrated circuit 102 that includes a row-control state machine 202, an analog-to-digital converter (ADC) 204, a memory device 206, a communications interface such as a serial peripheral interface (SPI) 208, and a row-read state machine 210. Further, in the example of FIG. 2, the integrated circuit 102 may include a transmitter H-bridge circuit 212, a transmitter state machine 214, a boost circuit 216, and a transmitter voltage generator 218. The ultrasonic sensor array 104 may include a first layer column multiplexer (MUX) 222, a second layer column MUX 224, a first row state machine 226, and a second row state machine 228. The sensor array 104 may further include a TFT substrate, such as the TFT substrate 220 of FIG. 1. The TFT pixels 106 may be formed upon the TFT substrate 220. The integrated circuit 102 may include selection logic configured to select between individual TFT pixels of the sensor array 104. For example, the row-control state machine 202 and the row-read state machine 210 may be configured to select between individual TFT pixels of the sensor array 104. The integrated circuit 400 may include a memory module 412, a receiver module 414, a communication module 416, a digital module 418 sometimes referred to as a controller module, a bias generation module 420, and a transmitter module 422. Further, the integrated circuit 400 may include multiple interfaces for communicating with other circuits and/or devices. For example, in the particular example of FIG. 4, the integrated circuit 400 includes a power interface 402, a data interface 404 (e.g., one or more input terminals of the integrated circuit 102), an applications processor interface 408, a bias voltage interface 424, a transmitter driver interface 426 (e.g., one or more output terminals of the integrated circuit 102), a gate driver interface 428, and a row-control interface 430. In operation, the integrated circuit 400 may utilize the one or more interfaces to send and receive signals and/or information. For example, the bias generation module 420 may generate one or more bias voltages (e.g., receiver bias or RBIAS, as described in FIG. 7) that may be applied to an ultrasonic sensor array via the bias voltage interface 424. As another example, the transmitter module 422 may generate and apply one or more signals that may be applied to an ultrasonic transmitter via a transmitter driver circuit within the transmitter module 422 and the transmitter driver interface 426 (e.g., H-bridge control and enable, as in FIG. 7). As another example, the digital module 418 may generate signals that are applied to the sensor array via the gate driver interface 428 and/or the row-control interface 430. The gate driver interface 428 may connect to and control gate drivers on the TFT substrate, such as the drivers associated with the left- and right-side row state machine shown in FIG. 2.

However, none of the above teach or fairly suggest the ultrasonic fingerprint sensor and associated with it the method of transferring data as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/